     Case 2:20-cv-00066-DPM-PSH Document 92 Filed 12/17/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

JARELL D. TERRY                                                  PLAINTIFF
ADC #149998C

v.                      No: 2:20-cv-66-DPM-PSH

CALVIN ARNETT, Sergeant, EARU;
AMANDA GRANGER, Former Lieutenant,
EARU; BERNARD HAMILTON, JR., Sergeant,
EARU; and KENYON RANDLE, Major, EARU                     DEFENDANTS

                                 ORDER
      Objection, Doc. 91, overruled. Magistrate Judge Harris did not
clearly err or misapply the law in denying Terry's motion to join the
ADC as a party, motions to strike, motion for an evidentiary hearing,
and motion to compel discovery despite the stay. Doc. 89;        FED.   R. CIV.
P. 72(a). As Magistrate Judge Harris noted, if Terry wants to amend his
complaint, then he must file a motion for leave to amend and attach a
copy of the proposed amended complaint. Doc. 89 at 2 n.2.
       So Ordered.

                                                             V
                                        D .P. Marshall Jr.
                                        United States District Judge
